Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
Claims 1, 3-4, 6-8, 9-11, 12, 14-20 and 22-24 were previously allowed and a Notice of Allowability was mailed on 01/29/2021.
In response to a Printer Rush query filed on 03/04/2021, wherein the Printer Rush query states that the preliminary amendment of Specification filed on 07/24/2020 was not found in the  Substitute Specification filed on 01/24/2021, the Examiner had an interview with applicants representative on 03/08/2021, and the Applicants representative confirmed that the Preliminary amendment of the Specification filed on 07/24/2020 was not included in the Substitute Specification filed on  01/24/2021, which needs to be printed. A corrected Notice of Allowability is hereby issued.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656